[Cite as Moore v. Dept. of Rehab. & Corr., 2019-Ohio-767.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Maurice Moore,                                      :

                Plaintiff-Appellant,                :                No. 18AP-599
                                                               (Ct. of Cl. No. 2018-00462JD)
v.                                                  :
                                                             (ACCELERATED CALENDAR)
Ohio Department of Rehabilitation                   :
and Correction,
                                                    :
                Defendant-Appellee.
                                                    :




                                         D E C I S I O N

                                     Rendered on March 5, 2019


                On brief: Maurice Moore, pro se.

                On brief: [Dave Yost], Attorney General, and Christopher P.
                Conomy, for appellee.

                             APPEAL from the Court of Claims of Ohio

BROWN, J.
        {¶ 1} Maurice Moore, plaintiff-appellant, appeals from a judgment of the Court of
Claims of Ohio in which the court granted the motion to dismiss filed by the Ohio
Department of Rehabilitation and Correction ("ODRC"), defendant-appellee.
        {¶ 2} Appellant is an inmate at Richland Correctional Institution ("RCI"). On
March 16, 2018, appellant filed a complaint alleging employees of RCI failed to deliver to
him legal mail relating to a probate matter in the required expedited manner but, instead,
processed the legal mail as if it were regular mail. Appellant claimed that, as a result of
RCI's improper handling of his legal mail, he failed to meet a filing deadline in the Eighth
District Court of Appeals.
No. 18AP-599                                                                               2

       {¶ 3} On April 3, 2018, ODRC filed a motion to dismiss. On July 5, 2018, the
Court of Claims dismissed appellant's complaint. The court found it lacked jurisdiction
over appellant's claims. The court found the claims were either in the nature of a claim for
improper handling of mail or a denial of access to the courts, both of which are treated as
claims arising under 43 U.S.C. 1983 ("Section 1983"), and the Court of Claims has no
jurisdiction over claims arising under Section 1983. Therefore, the court granted ODRC's
motion to dismiss. Appellant appeals the judgment of the Court of Claims, asserting the
following assignments of error quoted verbatim:
                [I.] THE TRIAL COURT ERRED BY ORDERING
                APPELLANT DISMISSAL TO PURSUANT TO Civ. R. 12(B)(1)
                FOR LACK OF SUBJECTMATTER JURISDICTION
                WITHOUT MAKING ALL THE REQUIRED FINDINGS.

                [II.] THE TRIAL COURT ERRED BY ORDERING
                APPELLANTS     DISMISSAL   BY   A   PRISONER
                CONSTITUITIONAL INTEREST IN HANDING MAIL BASE
                ON THE CONDITION OF CONFINEMENT INCLUDING A
                CHALLEAGE TO PRISON REGULATION REGARDING
                INMAQTES MAIL.

(Sic passim.)

       {¶ 4} We address appellant's assignments of error together. Appellant argues in
his assignments of error that the Court of Claims erred when it dismissed his action
pursuant to Civ.R. 12(B). In ruling on a Civ.R. 12(B)(1) motion to dismiss for lack of
subject-matter jurisdiction, the trial court determines whether the claim raises any action
cognizable in that court. Brown v. Ohio Tax Commr., 10th Dist. No. 11AP-349, 2012-
Ohio-5768; Robinson v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 10AP-550, 2011-
Ohio-713, ¶ 5. However, in making a determination regarding subject-matter jurisdiction,
"[t]he trial court is not confined to the allegations of the complaint," and "it may consider
material pertinent to such inquiry without converting the motion into one for summary
judgment." Southgate Dev. Corp. v. Columbia Gas Transm. Corp., 48 Ohio St.2d 211
(1976), paragraph one of the syllabus. Subject-matter jurisdiction involves " 'a court's
power to hear and decide a case on the merits and does not relate to the rights of the
parties.' " Robinson at ¶ 5, quoting Vedder v. Warrensville Hts., 8th Dist. No. 81005,
2002-Ohio-5567, ¶ 14. We apply a de novo standard when we review a trial court's ruling
No. 18AP-599                                                                                  3

on a Civ.R. 12(B)(1) motion to dismiss. Robinson at ¶ 5, citing Hudson v. Petrosurance,
Inc., 10th Dist. No. 08AP-1030, 2009-Ohio-4307, ¶ 12.
       {¶ 5} "[T]he jurisdiction of the Court of Claims is limited by statute and
specifically confined to the powers conferred by the legislature." State ex rel. DeWine v.
Court of Claims, 130 Ohio St.3d 244, 2011-Ohio-5283, ¶ 21. Pursuant to R.C.
2743.03(A)(1), the Court of Claims has "original jurisdiction of all civil actions against the
state permitted by the waiver of immunity contained in section 2743.02 of the Revised
Code and exclusive jurisdiction of the causes of action of all parties in civil actions that are
removed to the court of claims." R.C. 2743.02(E) provides "[t]he only defendant in
original actions in the court of claims is the state."
       {¶ 6} The state is liable in the Court of Claims "in accordance with the same rules
of law applicable to suits between private parties." R.C. 2743.02(A)(1). Because "a private
party cannot be held liable for * * * constitutional claims," such claims are not within the
jurisdiction of the Court of Claims. Gangale v. State, 10th Dist. No. 01AP-1406, 2002-
Ohio-2936, ¶ 9.
       {¶ 7} In the present case, appellant first argues ODRC's improper handling of his
mail was the result of mere negligence and did not rise to the level of a constitutional
violation based on an improper state procedure. We disagree. In determining whether a
court has subject-matter jurisdiction over a party's claims, the court must look to the body
of the complaint and examine the underlying nature of the claims. Guillory v. Ohio Dept.
of Rehab. & Corr., 10th Dist. No. 07AP-861, 2008-Ohio-2299, ¶ 11, citing State ex rel.
Columbia Gas of Ohio, Inc. v. Henson, 102 Ohio St.3d 349, 2004-Ohio-3208, ¶ 20. We
agree with the trial court here that appellant's complaint challenges the handling of his
inmate mail and alleges that ODRC violated its own internal rules and policies. His
allegations that ODRC improperly handled his mail is construed as a challenge to the
conditions of his confinement arising under Section 1983. See Cotten v. Ohio Dept. of
Rehab. & Corr., 10th Dist. No. 13AP-935, 2014-Ohio-2619, ¶ 20 (appellant's claim
regarding the processing of his mail is a claim relating to an inmate's condition of
confinement arising under Section 1983). The Court of Claims has no subject-matter
jurisdiction over alleged violations of claims arising under Section 1983 or alleged
violations of constitutional rights. Id. at ¶ 18, citing Guillory at ¶ 12. Thus, the trial court
No. 18AP-599                                                                                  4

properly dismissed those portions of the complaint that raised constitutional claims and
claims arising under Section 1983 based on lack of subject-matter jurisdiction pursuant to
Civ.R. 12(B)(1).
       {¶ 8} Furthermore, even if appellant's claims could be construed as sounding in
negligence instead of constituting constitutional violations, prison regulations, including
those contained in the Ohio Administrative Code, "are primarily designed to guide
correction officials in prison administration rather than confer rights on inmates." State
ex rel. Larkins v. Wilkinson, 79 Ohio St.3d 477, 479 (1997), citing Sandin v. Conner, 515
U.S. 472, 481-82 (1995). A breach of internal regulations in itself does not constitute
negligence. Horton v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 05AP-198, 2005-Ohio-
4785, ¶ 29, citing Williams v. Ohio Dept. of Rehab. & Corr., 67 Ohio Misc.2d 1, 3 (1993).
"Prison inmates, therefore, have no right to recover against ODRC when it violates
administrative code provisions." Wolfe v. Ohio Dept. of Rehab. & Corr., 10th Dist. No.
15AP-128, 2015-Ohio-3985, ¶ 10, citing Peters v. Ohio Dept. of Rehab. & Corr., 10th Dist.
No. 14AP-1048, 2015-Ohio-2668, ¶ 10. Here, appellant's claims rely only on alleged
violations of administrative rules and ODRC policy. Thus, appellant cannot state a claim
on which relief can be granted because ODRC's alleged violations of the administrative
code and internal regulations do not give rise to a cause of action. Therefore, even if the
trial court would have construed appellant's claims as sounding in negligence, they would
have been subject to dismissal for failure to state a claim on which relief can be granted.
       {¶ 9} Finally, insofar as appellant argues the Court of Claims did not make the
necessary findings in granting ODRC's motion to dismiss, appellant does not specify what
findings the court was required to make or any authority placing such duty on the court.
For these reasons, we find the Court of Claims did not err when it granted ODRC's motion
to dismiss pursuant to Civ.R. 12(B)(1). Therefore, we overrule appellant's first and second
assignments of error.
       {¶ 10} Accordingly, appellant's two assignments of error are overruled, and the
judgment of the Court of Claims of Ohio is affirmed.
                                                                        Judgment affirmed.

                           SADLER and BRUNNER, JJ., concur.

                               ____________________